Citation Nr: 1444576	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  12-08 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for psychosis for the purpose of establishing eligibility to treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Snabb, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from May 1968 to December 1969, which included a tour of duty in the Republic of Vietnam from December 1968 to December 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

Although the Veteran's September 2010 claim specifically identified service connection for PTSD, additional psychiatric diagnoses have been raised by the  record.  Based on the Veteran's contentions and VA Medical Center (VAMC) treatment records, the Board has broadened and recharacterized the issue as entitlement to service connection for a psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND
	
In the March 2012 VA Form 9 (Appeal to the Board), the Veteran requested a Board hearing at a local VA office (Travel Board hearing).  In October 2013, instead of the Travel Board hearing the Veteran requested, the Veteran was scheduled for a videoconference hearing in November 2013 at the Louisville, Kentucky, RO.  The Veteran did not appear for the videoconference hearing.  Because the November 2013 videoconference hearing did not conform with the Veteran's March 2012 request for a Travel Board hearing, the Board asked the Veteran and the representative to clarify whether the Veteran still requested a Travel Board hearing.  See 38 C.F.R. § 20.700(e)(2013) (an appellant may choose to have a videoconference hearing in lieu of a Travel Board hearing).
  
In a September 2014 Request for Hearing & Motion to Remand for Videoconference, the representative stated that the Veteran had not received notification of the November 2013 Board videoconference hearing, and now requested a videoconference hearing at the Huntington, West Virginia, VARO, not the AOJ.  The Veteran explained that he lives over three hundred miles from the AOJ, and he receives all his health care at the VA Medical Center in Huntington; therefore, he preferred to have the videoconference hearing at the Huntington VARO.

Because the November 2013 videoconference hearing did not comply with due process (the Veteran was not afforded the requested Travel Board hearing), and Board videoconference hearings are scheduled by the AOJ, a remand to satisfy the hearing request is warranted.  See 38 C.F.R. §§ 20.700, 20.704(a) (2013).   

Accordingly, the case is REMANDED for the following actions:

At the earliest available opportunity, the AOJ should schedule the Veteran for a videoconference hearing at the Huntington, West Virginia, VARO.  The AOJ should notify the Veteran and the representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2013).  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



